DENY and Opinion Filed May 6, 2022




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-22-00268-CV

                   IN RE MAURICE JOEL HEROD, Relator

          Original Proceeding from the 305th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. JC-20-00470

                        MEMORANDUM OPINION
               Before Justices Osborne, Partida-Kipness, and Smith
                           Opinion by Justice Osborne
      In this original proceeding, relator seeks mandamus relief from the trial

court’s orders (1) denying his demand for dismissal of the underlying termination of

parental rights proceeding and (2) denying his motion for summary judgment.

Entitlement to mandamus relief requires relator to show that the trial court clearly

abused its discretion and that he lacks an adequate remedy by appeal. In re

Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding).

      Based on our review of the petition and the record, we conclude that relator

has failed to meet his burden of demonstrating an abuse of discretion. See TEX. R.

APP. P. 52.8(a).
     Accordingly, we deny the petition for writ of mandamus.



220268f.p05                            /Leslie Osborne/
                                       LESLIE OSBORNE
                                       JUSTICE




                                     –2–